DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 1/16/20 has been considered by the examiner.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (CN106253336A) in view of Eckhardt (US 2017/0155279).
 	With respect to claim 1, Xu discloses an anti-islanding protection system, applied to a distributed generation resource (DGR), wherein the system comprises a reverse power protector (abstract), a protection module (abstract overvoltage, low voltage, low frequency, high frequency protection function elements) and an output controller (control output signal to grid-connected breaker), the reverse power protector has an end connected to a first current transformer (page 19, on-site current transformer CT 
 	Eckhardt discloses a system for a low-voltage (Fig. 5 51 is on low voltage side of distribution transformer) distributed generator resource comprising a box (Fig. 4 41) wherein the protection modules (Fig. 1 4,5) are disposed in the box, wherein 
the first current sensor (paragraphs 20-21) is disposed on a low-voltage side of a transformer of the low-voltage DGR, and the reverse power protector is configured to provide reverse power protection for the low-voltage DGR, and teaches the use of plural current sensors (paragraph 20-21). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the protection on the low-voltage side of the transformer, enclose the protection modules in a box and use a second current transformer in the protection module such that an anti-islanding protection system, applied to a low-voltage distributed generation resource (DGR), .
 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (CN106253336A) in view of Eckhardt (US 2017/0155279) and further in view of Zhang (US 2014/0001863).
 	With respect to claim 8, Xu in view of Eckhardt make obvious the system of claim 1, wherein the box is provided with a pad base (Fig. 4 45) on the ground. Eckhardt does not explicitly state the pad is concrete, but it was well known at the time of filing of the invention that a pad is typically implemented as a concrete pad. 
 	Zhang teaches an enclosure where the base is concrete (Fig. 7 3026) and it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the box is installed on ground along with the concrete base in order to provide a sturdy and level surface to mount the box.
Allowable Subject Matter
 	Claims 3 and 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:
 	With respect to claim 3, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein a push rod is disposed in the box, a horizontal transverse plate is disposed above the push rod, the horizontal transverse plate divides the box into a first placement cavity and a second placement cavity; the protection module and the output controller are installed on the horizontal transverse plate and are located in the second placement cavity, the reverse power protector is installed on the horizontal transverse plate and is located in the first placement cavity, and the first placement cavity is provided with a power supply electrically connected to the reverse power protector to supply power to the reverse power protector. 
 	With respect to claim 5, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the box is provided with a U-shaped groove for the plastic optical fiber to run through, and the U-shaped groove is provided with a protection layer.  	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ridley (US 2018/0166887) discloses islanded protection.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839